Exhibit 10.7 UNRESTRICTED LICENSE AGREEMENT This UN RESTRICTED LICENSE AGREEMENT (the “ License Agreement ”), dated March 14, 2016 (the “ Effective Date ”), is by and between QIG GROUP, LLC , a Delaware limited liability company (hereinafter referred to as “ Licensor ”) and GREATBATCH LTD. , a New York corporation (hereinafter referred to as “ Licensee ”). The Licensor and the Licensee are sometimes referred to herein collectively as the “parties” and individually as a “party.” WHEREAS, Licensor is the sole and exclusive owner of and has the right tolicensetoLicensee the Licensed IP (as defined below); and WHEREAS , Licensor desires to grant, and Licensee desires to obtain, a license with respect to the Licensed IP, including the Licensed Patent Applications (as defined below) and Licensed Patents (as defined below), which are listed on Exhibit A attached hereto, for all applications; and NOW, THEREFORE , in consideration of the mutual covenants and agreements hereinafter set forth, the parties hereby agree as follows: Article I. DEFINITIONS Section 1.01 Capitalized terms utilized in this License Agreement and not otherwise defined herein shall have the respective meanings assigned and ascribed to them under this Article I, as follows: (a) “ Action ” shall have the meaning assigned and ascribed to such term in Section 12.01. (b) “ Affiliate ” means, with respect to any Person, any other Person which controls, is controlled by or is under common control with such Person. A Person shall be deemed to control another Person if such Person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. Without limiting the generality of the foregoing, a Person shall be deemed to control another Person if any of the following conditions is met: (a)in the case of corporate entities, direct or indirect ownership of at least fifty percent (50%) of the stock or shares having the right to vote for the election of directors, and (b)in the case of non-corporate entities, direct or indirect ownership of at least fifty percent (50%) of the equity interest with the power to direct the management and policies of such non-corporate entities. For purposes of this License Agreement, in no event shall Licensee or any of its Affiliates be deemed Affiliates of Licensor (or any of its Affiliates) nor shall Licensor or any of its Affiliates be deemed Affiliates of Licensee (or any of its Affiliates). (c) “ Bankruptcy Proceeding ” shall have the meaning assigned and ascribed to such term under Section 9.03(a) hereof. (d) “ Business Day ” means a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by applicable law to be closed for business. (e)“ Change of Control ” means (i) a consolidation or merger of a party or other change of control transaction (other than a merger to reincorporate a party in a different jurisdiction) in which the shareholders or members, as applicable, of a party immediately prior to such transaction do not continue to hold a greater than 50% interest in the successor or survivor entity immediately following such transaction, (ii) a transaction or series of transactions that results in the transfer of more than 50% of the voting power of a party to an unaffiliated Person or (iii) the sale, lease, transfer or other disposition of all or substantially all of the assets of a party (which shall include any effective transfer of such assets regardless of the structure of any such transaction as a license or otherwise). (f) “ Confidential Information ” of a party means any and all information of a confidential or proprietary nature disclosed by a party under this License Agreement, whether in oral, written, graphic or electronic format, which includes, but is not limited to, trade secrets, discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, diagrams, data, business activities and operations, customer lists, reports, studies and other technical and business information. (g) “ Damages ” shall have the meaning assigned and ascribed to such term in Section 12.01. (h) “ Effective Date ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (i) “ FDA ” means the United States Food and Drug Administration or any successor entity. (j) “ Governmental Body ” shall mean any (i) nation, state, county, city, town, village, district or other jurisdiction; (ii) federal, state, provincial, municipal, local, foreign or other government; or (iii) governmental or quasi-governmental authority (including any governmental agency branch, department, official or entity, and any court or other tribunal). (k)“ Improvement ”means any enhancement or modification to the technology that is the subject of the Licensed IP. (l) “ Improvement Notice ” shall have the meaning assigned and ascribed to such term under Section 5.01. (m) “ Improvement Patent ” means all patent applications, and all patents issuing therefrom that claim Improvements, have a filing date or were acquired by, transferred orlicensed to Licensor on or after the Effective Date and under which Licensor has the right to grant thelicenses granted hereunder. -2- (n) “ Indemni tee ” shall have the meaning assigned and ascribed to such term under Section 12.01. (o) “ Intellectual Property ” means U.S. and foreign patents, patent applications, copyrights and copyright registrations and applications, mask works and registrations thereof, know-how and Inventions. (p) “ Invention ” means any invention, discovery, know-how, copyright, trade secret, data, information, technology, process or concept, whether or not patented or patentable, and whether or not memorialized in writing. (q) “ License Agreement ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (r) “ Licensed Patent Applications ” shall mean those United States or foreign pending patent applications listed on Exhibit A . (s) “ Licensed Patents ” shall mean those United States or foreign patents listed in Exhibit A ; together with any patents resulting from (i) a Licensed Patent Application, (ii) any continuation, continuation-in-part, division, reissue, and reexamination of such patents as of the Effective Date, or (iii) any invention disclosure report arising from an Invention that has been documented prior to or as of the Effective Date. (t) “ Licensed Products ” means any product the manufacture, use, offer for sale, sale, distribution or importation of which by Licensee would, without this License Agreement, infringe or contribute to the infringement of a claim of any Licensed IP. (u) “ Licensed IP ” means the Licensed Patents, the Licensed Patent Applications, and the Technical Know-How. (v) “ Licensee ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (w) “ Licensor ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (x) “ Licensor Affiliate ” means each Affiliate of Licensor. (y) “ Person ” shall mean any individual, and any corporation, partnership, sole proprietorship, company, firm, association, trust, or governmental agency. (z) “ Spin -off Date ” shall mean the date that the capital stock of Nuvectra Corporation is distributed to the stockholders of Greatbatch, Inc. as described in Nuvectra Corporation’s Registration Statement on Form 10 filed with the United States Securities and Exchange Commission on July 30, 2015, as further amended. -3- (aa) “ Technical Know-How ” shall include all concepts, methods, devices and/or ideas directed or relating to the Inventions covered by the Licensed Patents or Licensed Patent Applications, some of which may be described or summarized in attached Exhibit A , as and to the extent presently configured, or as may be disclosed in a Licensed Patent Application. (bb) “ Term ” shall have the meaning assigned and ascribed to such term under Section 9.01. (cc) “ Territory ” shall mean the entire world. ARTICLE II LICENSE Section 2.01
